U.S. SECURITIES EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 3) Horizon Lines, Inc. (Name of Issuer) Class A Common Stock (Title of Class of Securities) 44044K309 (CUSIP Number) December 31, 2011 Date of Event Which Requires Filing of this Statement Check the appropriate box to designate the rule pursuant to which this Schedule is filed [X] Rule 13d-1(b) [ ] Rule 13d-1(c) [ ] Rule 13d-1(d) 1) Name of Reporting Person: Pioneer Global Asset Management S.p.A. (PGAM) 2) Check the Appropriate Box (a) of A Member of Group (See Instructions) (b) 3) SEC Use Only 4) Citizenship of Place of Organization Italy Number of (5)Sole Voting Shares Power 0 Beneficially Owned by Each Reporting Person With (6)Shared Voting Power 5,733,439 [See Item 4 below.] (7)Sole Disposi- tive Power 0 (8)Shared Disposi- tive Power 5,733,439 [See Item 4 below.] 9) Aggregate Amount Beneficially 5,733,439 Owned by Each [See Item 4 below.] Reporting Person 10) Check if the aggregate Amount in Row (9) Exclude Certain Shares (See Instructions) 11) Percent of Class Represented By Amount in Row 9. 94.5% 12) Type of Reporting Person (See Instructions) FI 1) Name of Reporting Person: Pioneer Investment Management, Inc. (PIM) 2) Check the Appropriate Box (a) of A Member of Group (See Instructions) (b) 3) SEC Use Only 4) Citizenship of Place of Organization Delaware Number of (5)Sole Voting Shares Power 0 Beneficially Owned by Each Reporting Person With (6)Shared Voting Power 2,689,527 [See Item 4 below.] (7)Sole Disposi- tive Power 0 (8)Shared Disposi- tive Power 5,335,045 [See Item 4 below.] 9) Aggregate Amount Beneficially 5,335,045 Owned by Each [See Item 4 below.] Reporting Person 10) Check if the aggregate Amount in Row (9) Exclude Certain Shares (See Instructions) 11) Percent of Class Represented By Amount in Row 9. 87.9% 12) Type of Reporting Person (See Instructions) IA 1) Name of Reporting Person: Pioneer Asset Management SA, Inc. (PAMSA) 2) Check the Appropriate Box (a) of A Member of Group (See Instructions) (b) 3) SEC Use Only 4) Citizenship of Place of Organization Luxembourg Number of (5)Sole Voting Shares Power 2,645,518 Beneficially Owned by Each Reporting Person With (6)Shared Voting Power 0 [See Item 4 below.] (7)Sole Disposi- tive Power 0 (8)Shared Disposi- tive Power 2,645,518 [See Item 4 below.] 9) Aggregate Amount Beneficially 2,645,518 Owned by Each [See Item 4 below.] Reporting Person 10) Check if the aggregate Amount in Row (9) Exclude Certain Shares (See Instructions) 11) Percent of Class Represented By Amount in Row 9. 43.6% 12) Type of Reporting Person (See Instructions) FI Item 1(a) Name of Issuer. Horizon Lines, Inc. Item 1(b) Address of Issuer's Principal Executive Offices: 4064 Colony Road Suite 200 Charlotte, NC 28211 United States Item 2(a) Name of Person Filing: PGAM, PIM and PAMSA Item 2(b) Address of Principal Business Office: The principal business office for PGAM is: Galleria San Carlo 6 Milan, Italy The principal business office for PIM is: 60 State Street Boston, MA 02109 The principal business office for PAMSA is: 4, rue Alphonse Weicker 2721 Luxembourg Luxembourg Item 2(c) Citizenship: PGAM is organized under the laws of Italy. PIM is a corporation organized under the laws of the State of Delaware. PAMSA is a corporation organized under the laws of Luxembourg. Item 2(d) Title of Class of Securities: Class A Common Stock Item 2(e) CUSIP Number: 44044K309 Item 3 The person filing this statement pursuant to Rule 13d-1(b) or 13d-2(b) is: PGAM is a non-U.S. Institution in accordance with Section 240.13d-1(b)(1)(ii)(J) PIM is an investment adviser in accordance with Section 240.13d-1(b)(1)(ii)(E). PAMSA is a non-U.S. Institution in accordance with Section 240.13d-1(b)(1)(ii)(J) Item 4. Ownership. (a) Amount Beneficially Owned:** PGAM: 5,733,439 PIM: 5,335,045 PAMSA: 2,645,518 (b) Percent of Class: PGAM: 94.5% PIM: 87.9% PAMSA: 43.6% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote: ** PAMSA: 2,645,518 (ii) shared power to vote or to direct vote: ** PGAM: 5,733,439 PIM: 2,689,527 (iii) sole power to dispose or to direct disposition of:0 (iv) shared power to dispose or to direct disposition:** PGAM: 5,733,439 PIM: 5,335,045 PAMSA: 2,645,518 **Shares reported on this Schedule 13G (the Shares) are owned by (i) collective investment vehicles (Funds) advised by PIM and (ii) Funds advised by other advisors that are direct or indirect wholly-owned subsidiaries of PGAM (Additional PGAM Subsidiaries). In their roles as investment manager or adviser to the Funds, PIM and the Additional PGAM Subsidiaries possess investment and/or voting control over the Shares. In addition, PAMSA has a right to vote certain Shares beneficially owned by Funds advised by PIM. In accordance with Rule 13d-1(d)(1), shares reported herein as beneficially reported by PGAM, PIM and PAMSA include shares issuable upon the conversion of Convertible Notes and the exercise of warrants owned by the Funds. The 5,733,439 shares reported with respect to PGAM include 280,128 shares of Class A Common Stock, 2,794,791 shares issuable upon conversion of Convertible A Notes, 954,774 shares issuable upon conversion of Convertible B Notes and 1,703,746 shares issuable upon the exercise of warrants. The 5,335,045 shares reported with respect to PIM include 246206 shares of Class A Common Stock, 2,523,126 shares issuable upon conversion of Convertible A Notes, 861,966 shares issuable upon conversion of convertible B Notes and 1,703,746 shares issuable upon the exercise of warrants The 2,645,518 shares reported with respect to PAMSA include 17,210 shares of Class A Common Stock, 689,136 shares issuable upon conversion of Convertible A Notes, 235,427 shares issuable upon conversion of Convertible B Notes and 1,703,746 shares issuable upon the exercise of warrants. Shares reported with respect to PAMSA are also included in the Shares reported with respect to PIM. PIM and PAMSA are a direct subsidiary of PGAM. PGAM is a limited liability company and the holding company incorporating all of the Pioneer Investments asset management business (including PIM, PAMSA and the Additional PGAM Subsidiaries) and may therefore, be deemed to beneficially own the Shares. PGAM, PIM, PAMSA and the Additional PGAM Subsidiaries disclaim beneficial ownership of the Shares except to the extent or their respective pecuniary interests therein, if any. The filing of this Schedule 13G shall not be construed as an admission that the Reporting Persons are the beneficial owners of the Shares for any other purposes than Section 13(d) of the Securities Exchange Act of 1934. This filing reflects the securities that may be deemed to be beneficially owned by the Reporting Persons, each of which is a directly or indirectly owned subsidiary of Unicredit S.p.A. ("Unicredit"). This filing does not reflect securities, if any, beneficially owned by Unicredit or any other subsidiaries of Unicredit whose ownership is disaggregated from that of the Reporting Persons in accordance with Securities and Exchange Commission Release 34-39538. Item 5. Ownership of Five Percent or Less of a Class. If this statement is being filed to report the fact that as of the date Hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check here: Item 6. Ownership of More than Five Percent on Behalf of Another Person. Various persons have the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the Class A Common Stock of Horizon Lines, Inc. The interests of Pioneer Strategic Income Fund, Pioneer High Yield Fund, Pioneer Global High Yield Fund, Pioneer Funds Strategic Income, Pioneer Funds U.S. High Yield and Pioneer Funds Global High Yield, in the Class
